DETAILED ACTION
Claims 1-48 are currently pending in the instant application.  Claims 1, 2, 4, 7, 9, 11-13, 16-19, 22, 36, 37, 40, and 46 are rejected.  Claims 26-29, 34, 35, 38, and 41-43 are objected.  Claims 3, 5, 6, 8, 10, 14, 15, 20, 21, 23-25, 30-33, 39, 44, 45, 47, and 48 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2020 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 18 August 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,376,425 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment and Arguments
Applicant's remarks filed 18 August 2020 have been fully considered and entered into the instant application.  Applicant’s submitted a terminal disclaimer which obviates the double patenting rejection over US Patent No. 9,376,425.  




Election/Restrictions
Applicant’s election without traverse of Group I and the species of example 33, page 150: 
    PNG
    media_image1.png
    188
    315
    media_image1.png
    Greyscale

 in the reply filed on 13 March 2019 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants' elected species appears allowable, therefore, the examiner has previously extended the search and examination to the compounds of claims 27-29 and 42 which also appear allowable over the prior art of record, and now further to the compounds of claims 26, 34, 35, 38, 41, and 43 which also appear allowable, and also 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
:
 Which is not allowable.
Claims 1, 2, 4, 7, 9, 11-13, 16-19, 22, 26-29, 34-38, 40-43, and 46 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compound.  It has been determined that the entire scope claimed is not patentable.
Claims 3, 5, 6, 8, 10, 14, 15, 20, 21, 23-25, 30-33, 39, 44, 45, 47, and 48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 26-29, 34, 35, 38, and 41-43 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, 7, 9, 11-13, 16-19, 22, 36, 37, 40, and 46are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-9, 12, 14-23, 25-27, 32, 33, 34-36 of U.S. Patent No. 9,758,495.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims generically overlap with the instantly claimed invention and provide preferences towards the instantly claimed invention.  See conflicting claims 2, 4, 6-9, 12, 14-23, 25-27, 32, 33, 34, and 36.  Conflicting claim 34 provides the species: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Additionally, see column 20 which provides:

    PNG
    media_image5.png
    231
    438
    media_image5.png
    Greyscale

Additionally, please see applicants’ instant specification which states that different stereoisomeric forms exist and that all stereoisomeric forms of the compounds are part of the present invention: See page 80: 

    PNG
    media_image6.png
    205
    681
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					22 April 2021		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600